715 N.W.2d 821 (2006)
475 Mich. 883
Craig Allen BAKER, Plaintiff-Appellant,
v.
TRUSS TECHNOLOGIES, INC., d/b/a West Michigan Truss; Grace Reformed Church of Holland Township; and Steven Wayne Boersema, Defendants-Appellees.
Docket No. 129194.
Supreme Court of Michigan.
June 21, 2006.
On order of the Court, the application for leave to appeal the June 22, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.